Action to recover damages for personal injuries sustained by plaintiff, a tenant in defendants’ apartment house, who, while ascending an unlighted stairway, became weak, lost her balance and fell. Judgment of the City Court of Yonkers, entered on the verdict of a jury in favor of plaintiff, and order, in so far as it denies defendants’ motion to set aside the verdict and for a new trial, reversed on the law and the facts and a new trial ordered, with costs to abide the event. While the proof is ample to support the verdict in favor of the plaintiff, her conduct during the trial tended to prejudice the rights of the defendants and prevented them from having a fair and impartial hearing. In the interest of justice there should be a new trial free from disturbances caused by such conduct. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.